 ACCURATE FORMING CORPORATION653CONCLUSIONS OF LAW1.Duralite Co., Inc., is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) of the Act.2.Local 485,InternationalUnion of Electrical,Radio and Machine Workers,.AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.[Recommendations omitted from publication.]Accurate Forming CorporationandEverlastMetal FinishingCorporationandUnited Rubber,Cork,Linoleum& PlasticWorkers of America,AFL-CIOandLocal 810, Steel,Metals,Alloysand Hardware,Fabricators and Warehousemen, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandUnited Rubber, Cork,Linoleum & Plastic Workers of America,AFL-CIO.CasesN08.22-CA-55 and 22-CB-59.August 16,1960DECISION AND ORDEROn February 9,1959, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.On March 23,1959, the Respondent Employerfiled with the Board a motion to set aside the Intermediate Report andreopen the hearing on the basis of an affidavit by employee BerthaKoskovich for the purpose of receiving further evidence bearing upon:the credibility of Koskovich and other witnesses at the original hear-ing.On June 18, 1959, the Board ordered the proceeding remandedfor further hearing on the credibility issue.On November 24, 1959,upon the conclusion of the reopened hearing, the Trial Examinerissued the Supplemental Intermediate Report attached hereto affirm-ing the unfair labor practice findings made in the original Inter-mediate Report but deleting his recommendation of backpay forKoskovich.Thereafter, the Respondent Employer filed exceptionsto the Supplemental Intermediate Report and a supporting brief, andthe General Counsel filed a brief in support of the Trial Examiner'sIntermediate Report and Supplemental Intermediate Report.''The Respondent Employer's request for oral argument is denied as the record,exceptions,and briefs,in our opinion,adequately present the Issues and positions of the-parties.128 NLRB No. 82. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the Supplemental Intermediate Report, the ex-ceptions and briefs, and the entire record in this proceeding, andhereby adopts findings, conclusions, and recommendations of the TrialExaminer in the Intermediate Report, as modified by the Supple-mental Intermediate Report.2The record in these cases shows that on July 12, 1957, a representa-tive of the Charging Party, United Rubber Workers, contacted sev-eral employees of the Respondent Companies, including Bertha Kos-kovich, Louise Swartz, and Barbara Masker, with the view to enlistingthese employees as active proponents of the Union.A meeting ofemployees was scheduled for July 16 at Masker's home. On that dateMasker was summarily discharged by the Respondent Companies andwas told, according to her credited testimony, that the reason for herdischarge was the fact that she "was in contact with the Union." Onthe same date Koskovich and Swartz were similarly discharged. TheRespondent Companies contend that the attendance record of theseemployees was poor.As the Trial Examiner points out, such a reason,if the real reason, would be an adequate defense to the charges.How-ever, the record shows that all three employees had been granted wageincreases within days of their discharge.Indeed, Koskovich wasgiven a raise the day before Respondents allegedly decided to dis-charge her.We must agree with the Trial Examiner that the timingof the discharges, which occurred 4 days after the Rubber Workerscontacted these employees and on the very day of a scheduled unionmeeting at Masker's home, the fact that these employees were theleaders in the Union's organizational campaign, and the failure of theRespondent Companies to establish that the discharges were for cause,all lead to the conclusion that the real reason for the RespondentCompanies' precipitate action in discharging these employees wasantiunion motivation.The Trial Examiner found and the Board unanimously agrees thatfollowing these discharges the Respondent Companies made haste un-lawfully to assist Local 810 of the Teamsters by coercing its employeesto join that labor organization and by executing a collective-bargainingcontract in violation of Section 8(a) (1), (2), and (3) of the Act.2 The General Counsel in his exceptions contends the Trial Examiner made two errors :(a)The Trial Examiner did not rule on the General Counsel's motion to strike theRespondent Union's answer because there was no service thereof on the charging party;and (b)the Trial Examiner did not provide a remedy in accordance with theMountainPacificdecision,119 NLRB 883.As to(a),we agree with the Trial Examiner that noparty was prejudiced by his failure to grant the General Counsel'smotion.As to(b), the Trial Examiner,in requiring that the Respondents cease giving effect to theircontract and take other affirmative action provides for a remedy that is sufficientlybroad to cover all the 8(a)(2) violations found herein. ACCURATE FORMING CORPORATION655The Trial Examiner also found and the Board unanimously agreesthat Respondent Local 810 of the Teamsters unlawfully coerced the'Companies' employees and unlawfully caused the Companies to dis-,criminate against them in violation of Section 8 (b) (1) (A) and (2) ofthe Act.As indicated above, following the original hearing in these cases,Koskovich signed an affidavit in which she admitted that she hadtestified falsely with regard to a telephone conversation between,officials of the Companies and the Respondent Union's representativeand alleging further that Masker had been persuaded by a representa-tive of the Rubber Workers to testify falsely as to the reason for herdischarge.At the reopened hearing Koskovich indicated that herrepudiation of her original testimony was voluntary.However, shealso testified that Busacco, an official of the Companies, asked herif she did not think it was better just to have a job and work and notbe a "trouble-maker."Koskovich testified that she replied, "It would.be better to have a job. I had two kids to feed." Busacco testifiedat the second hearing that Koskovich told him that she was "fed up"and wanted a steady job.After due consideration of the issues raised by the posthearingaffidavit of Koskovich, the Trial Examiner reaffirmed his originalfinding, except that he deleted his finding, based upon the originaltestimony of Koskovich, that officials of the Companies and Respond-ent Union had engaged in a telephone conversation in which payment,of $100 was discussed.With regard to the affidavit and testimonyof Koskovich, he would not accept this evidence as sufficient to over-come the testimony of other witnesses, whom he regarded as morereliable and worthy of belief than Koskovich.He concluded, accord-ingly, that his original findings of unfair labor practices were correct.The Board majority is in agreement with the Trial Examiner's-conclusions.Contrary to our dissenting colleague, we do not regardthese conclusions as "unrealistic."Rather, we are of the opinion thatour dissenting colleague's view that Koskovich, Masker, and Swartzwere not discharged because of their union activities has been undulyinfluenced by the testimony of Koskovich, whom the Trial Examinerand the Board unanimously agree is a "thoroughly discredited wit-ness."Neither the Trial Examiner nor the Board relies to any extentupon the testimony of this inconsistent witness, although our dissent-ing colleague seems to rely on her statements in finding support for theallegation that Spelman suborned false testimony.Our decision thatthe Respondent Companies violated Section 8(a) (3) in dischargingthese employees summarily as soon as their activity on behalf of theRubber Workers became known is based solely upon the evidence setforth above and in the Intermediate Reports, respecting the timingof the discharges, these employees' known union activity, and the 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDabsence of any credible explanation for the discharges.This evidence,.which excludes the testimony of Koskovich, consists of testimony by-witnesses specifically credited by the Trial Examiner because of theirpersonal demeanor, conduct, and attitude at the hearing as well asthe inherent probabilities in the entire context of these cases.' It haslong been established Board law that the Board will not overrule aTrial Examiner's resolutions as to credibility unless the clear pre-ponderance of all the relevant evidence convinces the Board that hisresolutions were incorrect.Standard Dry 'Wall Products, Inc.,91NLRB 544, enfd. 188 F. 2d 362 (C.A. 3).We do not believe the,evidence in these cases is sufficient to warrant a reversal of the Trial'Examiner in this respect.ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that:A. Respondent Companies, Accurate Forming Corporation and'Everlast Metal Finishing Corporation, their officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in, or activities on behalf of, UnitedRubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO,,or any other labor organization, by discharging employees or dis-criminating in regard to their hire or tenure of employment, or anyterm or condition of employment.(b)Contributing support or assistance to Local 810, Steel, Metals,Alloys and Hardware, Fabricators and Warehousemen, International'Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization of their employees, orrecognizing said labor organization as the representative of any oftheir employees for the purpose of dealing with them concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless and until said labor organi-zation has been duly certified by the National Labor Relations Board,as the exclusive representative of such employees.(c)Giving effect to the collective-bargaining agreement betweenRespondent Companies and Respondent Local 810, or to any extension,renewal, or modification thereof.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughs Thus, the Trial Examiner specifically credited Masker after full consideration ofthe inconsistencies relied on by our dissenting colleague and further discredited Koskovichand credited Spelman, Masker,and Swartz concerning Spelman's alleged subornationof false testimony. ACCURATE FORMING CORPORATION657representatives of their own choosing, and to engage in other con-Lerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of suchactivities.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Make whole Barbara Masker and Louise Swartz for any lossof pay they may have suffered by reason of the discriminations againstthem .4(b)Withdraw and withhold all recognition from Respondent Local.810 as the collective-bargaining representative of any of their em-ployees for the purpose of dealing with Respondent Companies,concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment unless and until saidorganization has been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.(c)Jointly and severally with Respondent Local 810 reimburse allemployees for moneys paid by them to Respondent Local 810.(d)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary or useful to determine the amounts ofmoneys due under the terms of this Order.(e)Post at their places of business in Franklin and Ogdensburg,New Jersey, copies of the notice attached hereto marked "AppendixA." 5 Copies of such notice, to be furnished by the Regional Directorfor the Twenty-second Region, shall, after being duly signed by arepresentative of Respondent Companies, be posted upon receiptthereof, and be maintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered, by other material.(f)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepsRespondent Companies have taken to comply therewith.B. Respondent Union, Local 810, 'Steel, Metals, Alloys and Hard-ware, Fabricators and Warehousemen, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, itsofficers, representatives, agents, successors, and assigns, shall:National Labor Relations Board.These employees and BerthaKoskovich have beenreinstated to their former jobs.Accordingly,the recommendations herein made do notcontain provisions requiring reinstatement.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder." 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Giving effect to the collective-bargaining agreement betweenRespondent Local 810 and Respondent Companies, or to any exten-sion, renewal, or modification thereof.(b)Causing or attempting to cause Respondent Companies to.discriminate against employees or applicants for employment inviolation of Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(c) In any like or related manner restraining or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act,except in the manner permitted by Section 8 (a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a) Jointly and severally with Respondent Companies reimburseall employees for moneys paid by them to Respondent Local 810.(b)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying,,all payroll records, social security payment records, timecards, per-sonnel records and reports, and all other records necessary or usefulto determine the amounts of moneys due under the terms of this Order.(c)Post at its business offices, copies of the notice attached hereto,marked "Appendix B." 6 Copies of said notice, to be furnished by theRegional Director for the Twenty-second Region, shall, after beingduly signed by Respondent Union's representative, be posted immedi-ately upon receipt thereof, and be maintained by the RespondentUnion for 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees or prospective employ-ees are customarily posted.Reasonable steps shall be taken to insure.that such notices are not altered, defaced, or covered by any othermaterial.(d)Additional copies of said notice hereto attached marked "Ap-pendix B" shall be signed by a representative of Respondent Unionand forthwith returned to the Regional Director for the Twenty-second Region.These notices shall be posted in places where noticesto the employees of Respondent Companies are customarily posted.(e)Notify the Regional Director for the Twenty-second Region,in writing, within 10 days from the date of this Order, what stepsRespondent Union has taken to comply herewith.MEMBER RODGERS,dissenting in part:I disagree with the position taken by my colleagues insofar as theywould find that the Respondents discriminated against employees6 See footnote5, supra. ACCURATE FORMING CORPORATION659Koskovich, Masker, and Swartz in violation of Section 8(a) (3) ofthe Act.In his Intermediate Report, the Trial Examiner found,inter alia,that the Respondent Companies had violated Section 8(a) (3) by thedischarge of three employees-Koskovich, Masker, and Swartz.Afterthe Intermediate Report had issued, Koskovich, one of the principalwitnesses for the General Counsel and upon whose testimony theTrial Examiner placed substantial reliance, came forward with anaffidavit wherein she repudiated her prior testimony and admitted thatshe had perjured herself on the witness stand. In addition, Koskovichasserted that the testimony given by Masker and Swartz was likewisefalse, and was suborned by Spelman, a United Rubber Workers'organizer.On the basis of this affidavit, the Board remanded the caseto the Trial Examiner "for the purpose of receiving additional evi-dence relevant to the credibility of Bertha Koskovich, Barbara Masker,and all other witnesses at the original hearing."At the reopened hearing Koskovich testified that she had lied at theoriginal hearing concerning the occurrence of a telephone conversa-tion,' and that Masker had induced her to testify falsely in this re-spect.Koskovich further testified that Spelman, the union organizer,had suborned the false testimony of Masker and Swartz to the effectthat they were discharged for "union activities." 8 In this respect,Koskovich testified that she knew that Masker had been warned abouttaking too much time off, and that in fact Masker's discharge waspredicated on tardiness and excessive absenteeism.Masker's testimony at the reopened hearing was so inconsistentwith that which she had previously given that the Trial Examinerfelt compelled to remind her of the seriousness of the matter and thetestimony she was giving.9Pointedly, the Trial Examiner asked7The evidence as to this telephone conversation is material to issues other than theallegeddiscriminatory dischargesHowever, since the record contains independentreliableevidence sufficient to support the Trial Examiner's findings as to these otherissues, i e,that the Respondent Companies assisted the Unions in violation of Section8(a)(2) and that the parties thereafter executed a contract violative of Section 8(a)(1)and (3)and 8(b) (1) (A) and(2) of the Act,Iwould join with my colleagues in theorder which remedies these violations.8Thus Koskovich testified :Q. Now Airs Koskovich,do you remember driving down to Newark on the dayafter your were flied?A. I don't remember if it was the day after or not but I do remember going down.Q Who was in the car at that time?A. Barbara Masker, Louise Swartz, myself, and Mr. Spelman.Q.Now, do you remember Mr Spelman saying anything to Barbara about whatshe should tell in her statement during that trip?A. Not what she should tell.Just what she shouldn't say.Q What she shouldn't tell?A. Yes.Q.What did lie tell her she shouldn't tell"A She shouldn't state she had been laid off for taking too much time offSheshould stick to "it was for union activities "Because we had talked to him0For example,at the reopened hearing, Masker strenuously denied that during thedrive toNewark these was any discussion of the discharges in general or of her lateness 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDMasker : "Do you realize as a result of your testimony the first time Imade some findings against a man that maybe I should not havemade?"Despite the testimony of Koskovich and Masker at the reopenedhearing, the Trial Examiner, in his Supplemental Intermediate Re-port, adhered to his original findings that the Respondents had dis-criminated against Koskovich, Masker, and Swartz in violation ofSection 8(a) (3).However, because of Koskovich's repudiation ofher originally false testimony, the Trial Examiner reversed his findingthat a certain telephone conversation occurred. In addition, becauseKoskovich had given testimony "which she must have known wasfalse," the Trial Examiner, at the General Counsel's suggestion, rec-ommended that Koskovich be denied backpay. But, despite reserva-tions which the Trial Examiner had regarding Masker's veracity, hecontinued to credit her testimony.My colleagues now concur in the Trial Examiner's handling of thesematters.Their action, in this regard, strikes me as unrealistic.In the first place, as the record presently comes before us, Koskovichstands as a throroughly discredited witness.Consequently, her entiretestimony should be completely disregarded.Nevertheless, the TrialExaminer, and necessarily my colleagues, are relying on Koskovich'stestimony to find that she was unlawfully discharged.This finding,premised as it is on discredited testimony, is, to my way of thinking,patently fallacious.I°and absenteeism in particular.On cross-examination, however, when she was confrontedwith her affidavit in which she stated, "On the trip to Newark with Mr. Spelman, Irecall that myself, Bertha, and Louise talked about our discharge from the com-pany . . ..", she retracted somewhat and conceded that "we might have talked aboutthe details between ourselves."Later in the hearing the Trial Examiner Inquired ofMasker whether anything was said to her about lateness or absenteeism on the morningshe was discharged.Masker was absolutely positive that no mention was made of suchmatters and the following exchange occurred :TRIAL EXAMINER : Then why were you discussing that matter in the car on theway to Newark?The WITNESS: We wasn't discussing it.TRIAL EXAMINER: You answered Mr. Brickman that there were some commentsmade about your absenteeism and lateness on the way.. . .The WITNESS: Well then I didn't hear him right.TRIAL EXAMINER : You are saying there was no comment made about yourabsenteeism and lateness on the way to Newark?The WITNESS : Oh, yes, there was. It was about the baby.ssss**We were talking about the baby and I said I was absent a lot from him beingsick.1oAt the first hearing, Koskovich testified that the plant supervisor had dischargedher because of dissatisfaction with her work, testifying that the supervisor had saidthat "I must be dissatisfied . . . or I wouldn't be trying to get a union in."After theclose of the hearing, Koskovich stated, in an affidavit, that : "I was laid off for excessiveabsenteeism and lateness . . . with Louise Swartz and Barbara Masker and was told ACCURATE FORMING CORPORATION661In the second place, Masker, in my opinion, is also a thoroughlydiscredited witness.During the original hearing Masker fully cor-roborated Koskovich's testimony as to all material issues.The TrialExaminer rightly regarded Masker's testimony as complementing thatof Koskovich: thus in the Intermediate Report, the Trial Examinerobserved that Koskovich and Masker had testified as to the occurrenceof a certain conversation "in such a manner that a rejection of theirtestimony on this matter casts suspicion upon their entire testimony."This suspicion as to Masker was shown to be well founded when sub-sequently Koskovich reversed her testimony as to the conversation inquestion.But even aside from the doubt which Koskovich's testimony casts onMasker's veracity, the Trial Examiner observed, at the reopened hear-ing, that Masker's recollections as to the statements and events occur-ring at the time of her own discharge, matters with which she shouldhave been intimately familiar, varied substantially from her previoussworn testimony."Consequently, to rely upon Masker's testimony inany respect would, as in Koskovich's case, be equally fallacious.In the third place, insofar as the finding of unlawful discriminationextends to the benefit of Swartz, in view of all that has transpired,especially as regards Koskovich and Masker, and in view of the equiv-ocal state of the record with respect to the activities of Spelman in sub-orning the false testimony of Masker and Swartz, I am reluctant, inthe circumstances of this case, to find that she was discriminatorilydischarged in violation of Section 8(a) (3) of the Act.In summary then, it appears to me that my colleagues have reasonedfallaciously by picking and choosing evidence to support a previouslyheld position.In view of Koskovich's damaging admissions and theeffective impeachment of Masker as a credible witness, their testi-mony should carry no weight and, in effect, should be regarded asexcised from record.Consequently, with insufficientcredibleevidenceto say it was for union activities... ' At thereopened hearing,Koskovich repudiatedthis last account and revertedto heroriginal testimony that she was discharged forunion activities.Thus, Koskovich has, on no lessthan two outof three occasions, givencontradictory versions as to the reason for her dischargeHow my colleagues are able, in connectionwith Koskovich,to isolate the truthfulfrom the untruthful versioncompletelyescapes me.u Thus, Masker had originally testifiedthat she was dischargedby Serin,secretaryofRespondentAccurateand treasurerof Respondent Everlast, and that Serin had re-ferred to union activities as the reason for the discharge.Masker deniedat that timethat she had been discharged by Triana,the plant superintendent.However, at thereopenedhearing,Maskertestified thatTrianahad told her she was being discharged forunion activities and that she was then referredto Serin.As to this variance, the TrialExaminer said : In view of this testimony and other evidenceat the further hearingimpugning Masker's veracity,the TrialExaminerhas againponderedwhether Masker'stestimonyshould beaccepted. ..[Emphasis supplied.]577684-61-vol. 128-43 662DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the record, I can find no basis for concluding that Koskovich,Masker, or Swartz were discriminately discharged in violation ofSection 8 (a) (3) of the Act.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:IVE WILL NOT discourage membership in, or activities on behalfof United Rubber, Cork, Linoleum & Plastic Workers of America,AFL-CIO,or in or on behalf of any labor organization, bydiscriminating in any manner.in regard to terms or conditionsof employment.WE WILL NOT assist or contribute support to Local 810, Steel,Metals, Alloys and Hardware, Fabricators and Warehousemen,International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, or any other labor organization.WE WILL NOT give effect to the provisions of the collective-bargaining agreement with the aforementioned Local 810.WE WILL NOT give effect to any provisions of any agreementwhich conditions the hire of applicants for employment, or theretention of employees,upon referral or clearance by labor or-ganizations, except as authorized by Section8(a) (3) ofthe Act.WE WILL NOT in any manner interfere with, restrain,or coerceour employees in the exercise of their rights to engage in, orrefrain from engaging in, union or concerted activities for thepurpose of collective bargaining or mutual aid or,protection.WE WILL make whole Barbara Masker and Louise Swartz forany loss of pay suffered as a result of their discharge:WE HEREBY WITHDRAW and WILL withhold recognition fromthe aforementioned Local 810 as the representative of any of ouremployees for the purpose of collective bargaining, unless anduntil said labor organization has been duly certified by the Na-tional Labor Relations Board as the exclusive representative ofsuch employees.WE WILL reimburse our employees for initiation fees, dues, orother moneys paid by them to the aforementioned Local 810.All our employees and prospective employees are free to become orremain, or to refrain from becoming or remaining,members of theabove-named Union, or any other labor organization, except to the ACCURATE FORMING CORPORATION663extent that their right may, in the future, be affected by an agreementin conformity with Section 8 (a) (3) of the Act.ACCURATE FORMING CORPORATION AND EVER-LAST METAL FINISHING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEES OF AND APPLICANTS FOR EMPLOYMENT WITHACCURATE FORMING CORPORATION AND EVERLAST METAL FINISHINGCORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-mentRelations Act, we hereby notify you that :WE WILL NOT give effect to the provisions of the collective-bargaining agreement with the above-named Companies.WE WILL NOT cause or attempt to cause the above-named Com-panies todiscriminate against you in violation of Section8 (a) (3)of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees in the exercise of the rights guaranteed in Section 7of the Act, except in the manner permitted in Section 8(a) (3)of the Act.WE WILL reimburse the employees of the above-named Com-panies for initiation fees, dues, or other moneys paid to ourUnion.Signed copies of this notice have been forwarded to the RegionalDirector for the Twenty-second Region for posting by the above-named Companies, those Companies willing, in all locations wherenotices to employees are customarily posted.LOCAL 810, STEEL, METALS, ALLOYS ANDHARDWARE, FABRICATORS ANDWARE-HOUSEMEN, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOFAMERICA,Labor Organization.Dated----------------By-------------------------------------V(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDATIONSISSUESThe primaryissuesherein are: (1) whether Respondents, Accurate FormingCorporation and Everlast Metal Finishing Corporation, unlawfully discharged Bar-bara Masker, Bertha Koskovich, and Louise Swartz; (2) whether unlawful assistancewas rendered to Local 810, Steel,Metals,Alloys and Hardware, Fabricators andWarehousemen, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local 810; (3) whether a certaincollective-bargainingagreementshould beset aside;and (4) whether certain moneysdeducted should be refunded.'The issues concerning Masker, Koskovich, and Swartz are largely factual andinvolve major questions of credibility.The witnesses for the General Counsel arethoroughly and completely contradicted by witnesses for Respondent Companies.In addition,Masker and Koskovich testified concerning the height of a partitiondividing an area where Koskovich allegedly overheard a conversation and theevidence with respect to the height of this partition was developed in such a mannerthat a rejection of their testimony on this matter casts suspicion upon their entiretestimony.While the Trial Examiner believes and finds that Masker and Koskovichoverreached themselves with respect to this matter and that their testimony concern-ing the height of the partition should be rejected, he cannot, for this reason, rejectthe remainder of their testimony.They appeared to be truthful witnesses, the eventsnarrated by them follow a sequence not unusual duringinitialstages of union or-ganizational efforts, their testimonyisnotself-conflicting and contradictory, andRespondent Companies' officials who allegedly made the remarks attributed to themappeared to be of a temperament likely to make such statements under the circum-stances revealed by this record.Furthermore, in the opinion of the Trial Examinerit stretches credulity to the breaking point to believe that there was only a coin-cidental connection between the union activities of these employees and the abrupttermination of their employment (2 workdays after their initial contact with theunion representative).In addition, Respondent Companies' witnesses frequentlycontradicted themselves and one another, gave testimony inconsistent with priorwritten statements, and their testimony that the discharges were because of exces-sive absenteeism does not stand up under close examination.The dischargesRespondent Companies operate two plants.One is in Franklin, New Jersey, andis operated under the name of Accurate Forming Corporation (herein referred to asAccurate) and the other is in Ogdensburg, New Jersey (about 5 miles from Franklin),under thenameof Everlast Metal Finishing Corporation (herein referred to asEverlast).It is alleged in the complaint and admitted in the answer of RespondentCompanies that these two companies constitute a single employer under the Act.Stock ownership of Respondent Companies rests in Morris Busacco, Patrick Maloney,Andrew Serin, Sabino Bilotti, and Edward Cavaleri, each of whomisactive ineither the production or the sales phases of the business concerned.Prior to the events outlined herein there had been noorganizingactivity at eitherplaces of business.During the lunch period on Friday, July 12, 1957, Thomas J. Spelman, Interna-tional representative for United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, herein called the Rubber Workers Union, approached BerthaKoskovich and Louise Swartz at a ball park-parkingarea inthe immediate vicinityof the Ogdensburg, New Jersey, plant-and arranged to hold a meeting that after-"The complaint alleges violations of Section 8(a) (1), (2),and (3)of the NationalLabor Relations Act, as amended(herein calledthe Act),by Respondent Companies andof Section8(b) (1) (A)and (2)by Local 810.Local 810 filed an answer to the com-plaint, which in effect is a general denial, but did not serve a copy thereof on the ChargingParty as prescribed in the Board'sRules and Regulations and did not participate in thehearings herein except to make a motion to adjourn.Motions tostrike this answer andconsider all allegationsin the complaint against Local810 as admitted to be true weremade at the hearing and taken under consideration by the Trial ExaminerWhile theTrial Examiner does not condone the actions of Local 810 he believes that rulings uponsaid motions are unnecessary and that no prejudice will develop by not passing uponthese motions.Accordingly,the Trial Examiner makes no determination of the issuesraised by these motions.(But seeCounty Electric Co, Inc., et at.,116 NLRB 1080,1087, andMechanical Handling Systems, Incorporated,122 NLRB 396.) ACCURATE FORMING CORPORATION665noon at the close of business hours.About 4:30 p.m.on July 12, Koskovich,Swartz,Barbara Masker,Rose Cilurso,and several other employees met with Spelman atthe ball park and Spelman spoke to them about the Rubber Workers Union anddistributed literature.This meeting concluded with the scheduling of another meet-ing with Spelman for Tuesday, July 16, 1957, at the home of Barbara Masker im-mediately after work.This meeting was not held and apparently no further or-ganizing efforts were attempted by the Rubber Workers Union.MaskerBarbara Masker (an assembly line worker) did not report for work on Monday,July 15, 1957.On reporting for work on July 16, 1957, Masker noticed that hertimecard was not in the rack and inquired of Plant Superintendent Rafael Triana con-cerning this matter.Triana told Masker she "had been laid off" and when asked"why" told her to see Respondent Companies' officer, Andrew Serin.According toMasker, she asked Serin why she was laid off:And he said because I was in contact with the Union.And I said I wasn't.Andhe said I was or I wouldn't be having a union meeting at my house after workthat night .2Masker was paid by check and was told not to speak to anyone and to leave the plantby the front door, which was not the normal means of egress for employees.KoskovichWhen Rose Cilurso reported for work on July 16 her timecard was not in therack.She inquired of Serin about her timecard and was told to see Plant Super-intendent Triana.Triana told Cilurso she was being let go because she did not getalong with the girls.Cilurso had not previously been reprimanded, cautioned,warned, or talked to about any difficulty in getting along with the girls.On Friday,July 19, 1957, Busacco called upon Cilurso at the latter's home and told her herdischarge resulted from a misunderstanding and that she should come back to work.Cilurso was reinstated a few days later.Upon learning (about 8:15 a.m. on July 16) that Rose Cilurso had been dis-charged, Bertha Koskovich, Louise Swartz, and Stella Frankow called upon PlantSuperintendent Triana and assured him that Cilurso did not have trouble gettingalong with the girls.About 10:10 that morning Triana told Bertha Koskovich (anassembly line worker) she was being let go because she was "dissatisfied."WhenKoskovich denied that she was dissatisfied, Triana replied, "I must be dissatisfiedwith my work or I wouldn't be trying to get a union in " 3 Koskovich was paid bycheck and left the plant.SwartzAs noted above, Swartz was one of two employees contacted by the RubberWorkers representative on July 12 and was one of the employees who called uponPlant Superintendent Triana with regard to the discharge of Cilurso.Swartz was with Koskovich 4 when Koskovich was called to the office at the timeof her discharge.When Koskovich left the plant, Swartz (another assembly line2 Serin denied making the statements attributed to him by Masker and testified that theonly conversationhe had withMasker consisted of his referring her to Triana whenshe inquired as to why she was discharged. Serin denied that as of July 16, 1957, he"had any knowledge from any source whatsoeverthatany of these three girls or anyof your employees had been contacted by any representative of any union or had beendiscussing unionization of your plant,"and testified that the first time he had anyknowledge that anybody was attempting to organize was on Friday, July 26Thetranscript of the hearings herein shows that on cross-examination Serin testified thatbefore July 16, 1957, Triana "told me about the girls being absent-these three girls-several others.And he told me about the union activities and that they were goodworkers.He was always . .However, the parties have stipulated that thetranscript may be corrected by deleting from the above quotation the words "about theunion activities," and substituting therefor the words "in June about these, these girlsand others, being absent and . . .Said stipulation is hereby approved and the tran-script is hereby corrected in accordance with said stipulation.For reasons heretoforeand hereinafter noted Serin's denials are not credited by the Trial Examiner8 Triana denied that he told Koskovich she was being discharged for trying to get aunion.His denial is not credited by the Trial Examiner.4Swartz is an aunt of Koskovich. '666DECISIONSOF NATIONAL LABOR RELATIONS BOARDworker) followed her outside and conferred with her about her discharge.On herreturn to the plant, Swartz was called by Triana and discharged.Triana speaks veryrapidly and is difficult to understand and Swartz could not understand Triana's state-ments except that he was "sorry."When Swartz asked if she should punch her time-card Triana answered, "No, it is already punched or already taken care of." 5Respondent Companies contend that Masker and Koskovich were dischargedbecause of excessive absenteeism and that Swartz quit.Plant Superintendent Rafael Triana, the chief witness relied upon by RespondentCompanies to support their position concerning Masker, Koskovich, and Swartz,testified that he had been having considerable difficulty (with these and otheremployees) because of excessive absenteeism in the plant and that he took thismatter up with Respondent Companies' officials about 2 months before the dischargesinvolved herein and was advised to carry on as best he could until after the vacationperiod-the first week in July-and then reexamine the situation.Triana testifiedfurther that the week after the vacation period he hired three girls and recommendedthat they be used as replacements for the three employees involved herein and thatthis recommendation was accepted on the Saturday before the discharges were madeeffective.Triana testified further that he discharged Masker and Koskovich becauseof their poor attendance records and that he told them at the time of their dischargesthat this was the reason therefor.Triana testified further that he was prepared todischarge Swartz (because of excessive absenteeism and for leaving her place ofwork without permission) but that before he actually did so she quit 6-that upon herreturn to the plant after conferring with Koskovich, Swartz threw down her workglove and quit.Triana's testimony on the witness stand as to when these employees were singledout for discharge is not consistent with statements madein an earlierwrittendocument.The record does not reveal the names of the three replacements and RespondentCompanies' records, which purport to identify the girls working on the assemblyline in1957, reveals that the assembly line workers were working for RespondentCompanies for at least several months before July 1957, and there is no indicationthat any of the assembly line workers were newly hired replacements.The Saturday before the discharges were made effective, which is the date Trianatestified the decision to make the discharges was made, was 1 day after theseemployees had been contacted by the Rubber Workers Union, and was 1 day afterKoskovich had been given a wage increase.The testimony of Respondent Companies' witnesses, including Serin and Triana, asto when the checks for these employees were requested and made out is, to say theleast, confusing and unconvincingMasker and Koskovich (and Swartz) had been working for Respondent Com-panies for approximately 7 months.Their attendance record was poor from theinception of their employment and, if the true reason for the discharges, would bean adequate defense to the charges herein.However, in the light of the fact thatMasker, Koskovich, and Swartz were the kingpins for the Rubber Workers organi-zational activities, the sequence of events-especially the timing of the dischargesin relation to the organizational efforts-the failure of Respondent Companies'contentions to stand up under close examination and the statements made to theemployees at the time of the discharges, the Trial Examiner is not convinced thatRespondent Companies' contentions are anything more than pretexts to concealthe real reasons-antiunion motivation.Unlawful Assistance and SupportDetermination of the facts, relevant to the allegations concerning unlawful assist-ance and support, requires consideration of the testimony of Respondent Com-panies' officer and general plants manager (Morris Busacco) whose oral testimony,in many instances, is conclusionary, self-serving, evasive, inconsistent, contradictory,and in conflict with prehearing written statements.?Consequently, the record isfar from clear as to the events now under consideration.However, the TrialExaminer, on the basis of the evidence and the reasonable inferences therefrom,believes and finds the facts to be as follows.5 Her timecard bears a longhand notation indicating she was paid to noon6 Swartz has steadfastly denied-before this Agency and another Government agency-that she quit.7 One of Busacco's affidavits was marked for identification as General Counsel ExhibitNo. 9 and was offered into evidence,but the Trial Examiner reserved decision on itsadmission.The Trial Examiner now receives said document in evidence. ACCURATE FORMING CORPORATION667Messrs.Morris Busacco (treasurer of Accurate and secretary of Everlast andgeneral plants manager), Patrick J. Maloney (an officer of each Respondent Com-pany and sales manager for each), and Plant Superintendent Triana were formerlyassociated iwth a company known as Jarco Metal Products and, as a result ofthat association, Busacco and Maloney were acquainted with Henry Malamy, presi-dent and business representative of Respondent Local 810 and business representa-tive of Local 1846, International Brotherhood of Electrical Workers, ArL-C1O.During the calendar year 1957, but prior to the events involved in these proceedings,Maloney and Malamy had, on one occasion, met casually in New York City andMalamy had indicated an intention to try to organize Respondent Companies' em-ployees.On this occasion Maloney prevailed upon Malamy to give RespondentCompanies more time to get their business in operation before he (Malamy) triedto organize the employees.Koskovich testified that on July 16, 1957 (the same date the discharges wereeffected), she overheard part of a conversation among Maloney, Andrew Serin(secretary of Accurate and treasurer of Everlast), and Busacco in which Busacco(after placing a telephone call) said "they want $100 for the Union," Maloneyremarked "that was too much," and Serin responded "it was not too much."Respondent Companies' witnesses (Busacco and Serin) denied that such a conversa-tion took place. In addition, Respondent Companies adduced evidence that Maloneywas not in the vicinity of the places of business involved herein on the day inquestion.This is the conversation which brought forth evidence concerning theheight of the partition in an effort to show that Koskovich could not have overheardsuch a conversation.As noted above, the Trial Examiner rejects the testimony ofMasker and Koskovich concerning the height of this partition.Viewing this con-versation without regard to other matters in these proceedings, the Trial Examinerwould be inclined to reject all of Koskovich's testimony concerning this matter.However, it cannot be viewed in isolation.When viewed in the light of the entirerecord herein-the facts already noted and the facts hereinafter found 8-it appearshighly probable that such a conversation occurred and that the person on the otherend of the telephone conversation was Malamy. In view of this fact, and the factthatKoskovich and Masker impressed the Trial Examiner as more reliable wit-nesses than did Respondent Companies' officials, the Trial Examiner credits Kos-kovich's testimony and finds the facts to be as testified by her.On July 26, 1957 (Friday), Malamy appeared at the Franklin plant and undertookto interest employees in signing authorization cards on behalf of Local 1846, IBEW.After conferring with the plant manager, Sabino Bilotti, he (Malamy) circulatedthrough the plant distributing authorization cards and advising employees thatthere would be a meeting in the toolroom immediately after the change of shifts.Such a meeting was held and at that time Malamy threatened to force Respondenttion cards (authorization cards on behalf of Local 1846, IBEW) and stated thatif a majority did sign, the others would have 30 days to sign or leave. Plant Man-ager Bilotti observed this meeting in the toolroom and did nothing about it, assumingitwas being held with General Plants Manager Busacco's permission since he(Bilotti) had reported Malamy's activities to Busacco and Busacco had come to theplant to handle the situation.Shortly after the toolroom meeting, Malamy presented 39 signed authorizationcards to Busacco and requested recognition on behalf of Local 1846, IBEW.Busacco examined the cards, recognized the signatures thereon as the signatures of39 of the 53 nonsupervisory employees at the Franklin plant, and prepared, in long-hand, a recognition agreement which he and Malamy then signedThis recog-nition agreement reads as follows:It is agreed between Accurate Forming Corporation located at 45 ChurchStreet,Franklin,New Jersey, and Local 1846, IBEW, AFL-CIO, located at166 Main Street, Hackensack, New Jersey, that:1.The employer recognizes the Union as the sole bargaining agent for allemployees at the above plant.2.The Company and the Union will go into negotiations immediately.3.All terms and conditions agreed upon shall be effective and/or retroactiveto July 29, 1957.B Also in the light of Richard Clifford's testimony, which the Trial Examiner credits,that when he inquired (about August 26, 1957) about a raise in pay, he was told byPlant Superintendent Bilotti, "You wanted a union.We got you one. I hope you aresatisfiedwith it." 668DECISIONSOF NATIONALLABOR RELATIONS BOARDAt this samemeeting,Busacco and Malamy concluded that Local 810 was in abetter position to represent the employees than Local 1846, IBEW, and they signeda second recognition agreement in which Local 810 (rather than Local 1846, IBEW)was recognized as the bargaining agent for employees of Accurate (the employeesat the Franklin plant) .9At the meeting at which the two recognition agreements were signed (the meetingon July 26), Malamy requested that a committee of three named employees ofAccurate (of the Franklin plant) be granted permission to go to the Ogdensburgplant (Everlast) to try to organize that plant.Busacco responded that he wouldnot pay the employees for time spent in such activities.On Monday, July 29, 1957,the three employee members of the organizing com-mittee left the Franklin plant and went to the Ogdensburg plant to engage inorganizingactivities.Permission to leave the Franklin plant and engage in organiz-ing activities at the Ogdensburgplant was againrequested from Busacco and he"merely stated that I will not pay for any time that the committee spends onanyother activities outside of working in Accurate [in the Franklin plant]."Theemployees punched the timeclock and were not paid by Respondent Companies forthe time spentin organizingefforts at the Ogdensburg plant.Shortly after the committee of three from Franklin arrived in Ogdensburgtheywere joined by Malamy and one other person and (with the knowledge and approvalof Plant Superintendent Triana) ii sought, in the plant during working periods andrest periods, to persuade the employees to sign union authorization cards. In addi-tion, employees were assembled and addressed by Malamy, who threatened to forceRespondent Companies out of business unless the employees signed his authorizationcards.Malamy also addressed the employees relative to the terms of a proposedcontract.Toward the end of the meeting Busacco approached the group and askedMalamy "how long he was going to be because he had shipments to get out."Malamy answered they were "through" and closed the meeting by collecting thesigned authorization cards.The employees were asked to and did sign cards forLocal 1846, IBEW, and for Local 810. The record reveals that approximately 25of the 34 nonsupervisory employees signed authorization cards on behalf of Local1846, IBEW. It does not reveal how many signed cards on behalf of Local 810.On this same day (July 29) Busacco, on behalf of Everlast, and Malamy, on be-half of Local 1846, IBEW, signed a recognition agreement similar to the one quotedabove.Later (on July 31) at Malamy's request another recognition agreement wassigned wherein Local 810 (rather than Local 1846, IBEW) was recognized as thebargaining agent.The record does not reveal the circumstances under which Local 810 cards wereobtained from employees of Accurate (of the Franklin plant) except that sometimearound September 23, 1957, Respondent Companies did circulate among its em-ployees at both plants authorization and checkoff cards which it requested that theemployees sign.As noted above, at Everlast (at the Ogdensburg plant) employeessigned two cards (one on behalf of Local 1846 and the other on behalf of Local 810)on July 29 but the record does not reveal how many signed cards on behalf ofLocal 810, except for Busacco's conclusionary testimony that a majority signed.Subsequent to July 1957, Respondent Companies and Local 810 executed and gaveeffect to a collective-bargaining contract.The date this contract was executed is indispute but on the basis of the entire record herein, including Busacco's prehearingstatements and Respondent Companies' answer which admits that this contract wasexecuted on or about August 12, 1957, the Trial Examiner finds it was executed onor about August 12, 1957.The collective-bargaining agreement mentioned immediately above contains a hiringhall clause, a union-security clause, and a checkoff provision.The safeguards, whichthe Board deems necessary to rebut the inference that the hiring hall unlawfullyencourages membership in a union(seeMountain Pacific Chapter of the AssociatedGeneral Contractors, et al.,119 NLRB 883,Los Angeles-SeattleMotor Express,Incorporated,121 NLRB 1629, andJoint Council of Teamsters No. 37, et al., 1229 Busacco's oral testimony to the contrary is in conflict with his prehearing statementsand with Respondent companies'answer to the complaint herein and his explanation ofthe reason for the change-namely that Local 810 was located in New Jersey-does notjibe with the written exhibits showing the addresses of these unions.His oral testimonyisnot credited by the Trial Examiner10 Triana observed Malamy's activities in the plant and went to the office to inquirewhat was going on. Triana was informed that Malamy's activities were with thepermission of Respondent Companies and he(Triana)took no action to stop suchactivities. ACCURATE FORMING CORPORATION669NLRB 514) are not included in such clause, i.e., employers do not retain their rightto rejectanyjob applicant referred by a union and no provision is made for theposting of notices containing all provisions relating to the functioning of the hiringarrangement.Sometime around September 23, 1957, Busacco instructed the committee repre-senting Local 810 to go to each nonsupervisory employee of Respondent Companies(employees in both plants) and obtain signatures to cards, designating Local 810as bargaining agent and authorizing checkoff of moneys on behalf of Local 810.The committee carried out its instructions and a checkoff system went into effecttheweek ending October 12, 1957, whereby initiation fees and dues have beendeducted on behalf of Local 810.The disparate treatment accorded the Rubber Workers Union and Local 810 madeitobvious to the employees that Respondent Companies favored Local 810 overother competing labor organizations.Furthermore, as detailed above, RespondentCompanies actively rendered illegal assistance and support to Local 810 and throughthis action were the effective cause in attaining majority status for Local 810(assumingarguendoit attained such status).By virtue of the assistance and supportdetailed above, Respondent Companies violated Section 8(a)(1) and (2) of the Act.Also, by entering into and maintaining in effect the collective-bargaining agreementnoted above, Respondent Companies and Respondent Local 810 violated Section8(a)(3) and (1) and Section 8(b)(2) and (1)(A), respectively.In the opinion of the Trial Examiner, effectuation of the policies of the Actrequires setting aside of the collective-bargaining agreement between Respondentsand reimbursement to individual employees for any dues, fees, or other moneysexacted from their earnings on behalf of Local 810. Such remedy is appropriatesince the contract is unlawful on three counts. It is unlawful because it is with anassisted union; it is unlawful because the execution and effectuation thereof underthe circumstances detailed above in itself constitutes unlawful assistance and supportto Local 810, and it is unlawful because it contains terms and conditions of employ-ment violative of the Act.Ultimate Findings and ConclusionsIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in these proceedings satisfies the Board's requirementsfor the assertion of jurisdiction herein."2.United Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO;Local 1846, International Brotherhood of Electrical Workers, AFL-CIO; and Local810, Steel,Metals, Alloys and Hardware, Fabricators and Warehousemen, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, are labor organizations within the meaning of the Act.3.The evidence adduced establishes that Respondent Companies dischargedBarbara Masker, Bertha Koskovich, and Louise Swartz and thereby violated Section8(a) (1) and (3) of the Act.4The evidence establishes that Respondent Companies rendered illegal assistanceand support to Respondent Local. 810 and thereby violated Section '8(a) (1) and (2)of the Act.5.The evidence adduced establishes that Respondent Companies and RespondentLocal 810 entered into and gave effect to a collective-bargaining agreement containingterms and conditions of employment violative of the Act, and thereby violated Sec-tion 8(a)(1) and (3) and Section 8(b)(1) (A) and (2) of the Act, respectively.,6.The aforesaid activities are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]"Respondent Companies engage in the manufacture, sale, and distribution of pen andpencil caps and related products and in the course of their business cause substantialquantities of goods and materials to be transported in interstate commerce.SUPPLEMENTAL INTERMEDIATE REPORTOn February 9, 1959, the duly designated Trial Examiner issued his IntermediateReport in the above-entitled matter.Thereafter, by order dated June 18, 1959, theBoard remanded this matter for further hearing "for the purpose of receivingadditional evidence relevant to the credibility of Bertha Koskovich, Barbara Masker,and all other witnesses at the original hearing" and with directions that the Trial 670DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminerprepare andserve a Supplemental IntermediateReport.Further hearingwas held on August 10, 11, 17, 18, 19, and 25, 1959.'In the original Intermediate Report the Trial Examiner credited the testimony ofKoskovich that on July 16, 1957 (the same datethe discharges were effected), sheoverheard part of a conversationamongPatrick J. Maloney (an officer of each Re-spondent Company andsalesmanagerfor each), Andrew Serin (secretary of Accu-rate,and treasurer of Everlast), and Morris Busacco (treasurer of Accurate and secre-tary of Everlast and generalplantsmanager)inwhich Busacco (afterplacing atelephone call) said "they want $100 for the Union," Maloney remarked "that wastoo much," and Serin responded "it was not too much," and rejected RespondentCompanies' evidence that no such conversation took place.At the further hearingsheld in August 1959 Koskovich repudiated her earlier testimony concerning thismatter and testified that she had no personal knowledgeconcerningthe conversationbut understood from Masker that the latter had overheard such conversation.Masker denied that she overheard such conversation.In purported explanation of her repudiation Koskovich gave testimonyindicatingthat it was voluntary in order to clear her conscience and testimony indicating thather repudiation was because she was laboring under the impression this was whatshe must doto maintainher job and that the latter belief was instilled by acts ofRespondent Companies.At ,the time of the original Intermediate Report the only direct evidence that sucha conversation occurred was Koskovich's testimony to this effect and the TrialExaminer was doubtful about accepting this testimony and did so only after exami-nation and appraisalof all elementsof the evidence taken together, including theinterrelationship of the testimony of witnesses, the inherent probabilities, the bearingand delivery of witnesses, and the apparent temperament of witnesses.Koskovich'soriginal testimony (which she repudiated at thehearing inAugust) is still the onlydirect evidence that the conversation took place. It is in the main found corroboratedby other convincing circumstances in the record as a whole.Nevertheless, in viewof Koskovich's total testimony and the burden upon the General Counsel toestablish by a preponderance of the credible evidence that this conversation tookplace, the Trial Examiner believes that her original testimony should not nowform the basis for a finding that such conversation occurred.Accordingly, theTrialExaminer hereby reverses the findingmade inthe original IntermediateReport to the effect that such a conversation occurred.The primary issue involved in the further hearings held in August 1959 con-cerned Koskovich's repudiation of her original testimony that she overheard theaforementioned conversation amongMaloney, Serin, and Busacco.However,additional evidence relevant to the credibility of Koskovich, Barbara Masker, andother witnesses at the original hearing was also received. In themainthis evi-dence consists of testimony by Koskovich which, if it were to be credited, wouldtend to cast serious doubts upon the testimony given by Masker, Louise Swartz,and Thomas J. Spelman (International representative for the Rubber WorkersUnion) at the original hearing and would tend to cast a different light uponthe entire case against Respondent Companies-would tend to establish thatMasker, Swartz, Spelman, and other witnesses are unworthy of belief and that thefindings of fact made in the original Intermediate Report should be disturbed.The Trial Examiner believes it is unnecessary to discuss in detail the evidence withrespect to this matter because the answer to the problem involved is that he be-lieves the evidence supporting the credibility of Masker, Swartz, and Spelmanand the findings of fact made in the original Intermediate Report considerablymore worthy than the evidence to the contrary. In short, the Trial Examinerconsiders the testimony of Masker, Swartz, and Spelman (which tends to sup-port the original findings of fact) more reliable than the evidence (primarilythe testimony of Koskovich) contrary to theirsThe reason for such resolutionispersonal demeanor, conduct, and attitude of witnesses, careful evaluation andweighing of evidence (including contradictions, vacillations, discrepancies, andinconsistencies and corroboration), and inherent probability.As noted in the original Intermediate Report, Masker testified that she wasdischarged by Serin and that Serin indicated to her at that time that the reasonfor the discharge was her union activities (and that this was the first time she wasgiven a reason for her discharge).Also as noted in the original IntermediateReport, Plant Superintendent Rafael Triana testified that he dischargedMaskerbecause of her poor attendance record and that he told her this at the time of her ACCURATE FORMING CORPORATION671discharge.At the original hearing herein, Masker denied that any representativeof Respondent Companies talked to her about difficulties caused by her absences,and denied that she was discharged by Triana and that Triana told her he wasdischarging her because of "tardiness and absence."At the further hearings heldinAugust 1959 Masker again denied that on the day of her discharge Triana saidanything to her "about the fact that [she was] absent so much that [she was]of no use to [Respondent Companies]."However, the details concerning thecomments made to her on the day of her discharge as given by Masker at thefurther hearings are at variance with the details given by her at the originalhearing in that she testified at the further hearing (after her memory had beenrefreshed) that she was told by Triana that she was being discharged because ofher union activities and that she was then referred to Serin who told her thesame thing. In view of this testimony and other evidence at the further hearingimpugningMasker's veracity the Trial Examiner has again pondered whetherMasker's testimony should be accepted and has concluded that it should be, withthe exception noted in the original Intermediate Report, and for the reasons statedthroughout the original Intermediate ReportAt the further hearings in August, Masker testified she was told at the time ofher discharge that Respondent Companies had hired six new girls.RespondentCompanies now assert that in view of this testimony the findings of fact of theoriginal Intermediate Report that,The record does not reveal the names of the three replacements and RespondentCompanies' records, which purport to identify the girls working on the assembly.line in 1957, reveals that the assembly line workers were working for Respond-ent Companies for at least several months before July 1957, and there is noindication that any of the assembly line workers were newly hired replacements.should be reversed.The Trial Examiner does not agree.Masker's testimony notedabove, at face value or in the setting in which given,' is not sufficient to establishthatwhich Respondent Companies' records fail to establish-namely, that theweek after the vacation period (during the second week in July) Triana hired threenew girls and they were selected as replacements for the discharged employees onthe Saturday before the discharges were made effective.As noted in the original Intermediate Report, there is a dispute herein concerningthe date on which Respondent Companies and Local 810 executed a collective-bargaining contract.At the further hearings in August 1959 additional evidencebearing upon this issue was received.This additional evidence consists of testimonyby Busacco and certain records tending to establish that the contract was executedinOctober 1957, rather than in August 1957.Viewing this additional evidencewithout regard to the evidence adduced at the original hearing it indicates thatthe contract was executed in October 1957.However, it may not be thus viewed-itmay not be viewed in isolation-and when viewed in the light of the entire recordit is of little or no help in determining this issue. In fact, it adds further confusionas to the date this contract was executed.Having further considered this matter,the Trial Examiner adheres to the findings made in the original Intermediate Reportthat this contract was executed on or about August 12, 1957.On the basis of the evidence adduced at the further hearings held in August 1959and alluded to herein, the Trial Examiner has considered whether credibility reso-lutionsmade as a result of the first hearing should be changed and has concludedthat they should not be, except that he reverses the findings made in the originalIntermediate Report to the effect that Maloney, Serin, and Busacco engaged in aconversation wherein these men discussed the fact that some union wanted $100.This change does not require any change in the unfair labor practice findings.In his supplemental brief to the Trial Examiner, counsel for the General Counselsuggests that to award backpay to Koskovich would be tantamount to a condonationof her giving testimony which she must have known was false 2 and requests that'At the further hearings Masker was shown an affidavit executed by her on July 17,1957, in which she stated,inter alia,"I told him [Serin], I wanted my job, and that he[Serin] oughtn't to fire me, and he said that he wouldn't keep me at work in his plant,and that, as a matter of fact, he had hired six new girls and there was no room for meanymore in the plant," and asked whether Triana had told her he had hired six newgirlsShe answered that Triana had made such a statement.2Although the Trial Examiner makes no finding herein as to the occasion whenKoskovich gave false testimony, it appears that she did so either when she testified thatshe overheard Maloney, Serin,and Busaccocomment thatsome unionwanted $100 orwhen she repudiated this testimonyand Impugnedthe veracityof other personsinvolvedIn these proceedings. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe original Intermediate Report be modified so as to delete from the recommenda-tions therein made,the requirement that Koskovich be made whole for any loss ofpay she may have suffered by reason of the discrimination against her.Said requestis hereby granted.As supplemented by the information contained herein the Intermediate Reportissued on February 9, 1959,is hereby reissued.The National Automatic Products CompanyandUnited Electri-cal, Radio and Machine Workers of America,(UE).Case No.1-CA-2992.August 16,1960DECISION AND ORDEROn April 8, 1960, Trial Examiner John F. Funke issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following modifications :1.Unlike the Trial Examiner, we do not find that the offer of thestrikers,who had previouslybeen unlawfully discharged,made byUnion Representative Tomassetti on September 28, to be an uncon-ditionalofferto return to work. The evidence shows that on that dateTomassetti asked the Respondent what it was going to do about takingthe strikers back to work, the Union having previously insisted uponreinstatement of both the strikers and dischargee Ziolkowski, andadvised Respondent that unfair labor practice charges had been filedand that the reinstatement of the strikers and of Ziolkowski werebeing made part of contract negotiations. Ziolkowski had been law-fully discharged by Respondent.Not having made the offer for thereturn of the strikers clearly independent of reinstatement for Ziol-kowski, it cannot be said that a willingness to work by the strikerswithout Ziolkowski's reinstatement was shown.We do find, however, that at the hearing on February 9, 1960,Tomassetti did make an unconditional offer on behalf of the strikers128 NLRB No. 72.